SULLIVAN, Judge
(concurring in the result):
The majority appears to resolve this claim of ineffective assistance of counsel on the basis of the strength of the Government’s case. 46 MJ at 50. However, I agree with the appellate court below and its initial approach to this claim, which focuses on the reasonableness of defense counsel’s conduct in the context of the entire trial. It said:
This leaves two issues in need of further comment. First, in their opening statement counsel did, indeed, promise to put on Col (Dr.) Raisani, who had reviewed the results of the sanity board, and who would have testified as to his conclusion that Lori was genuinely suicidal at the time of her death. Defense counsel explained at the DuBojy hearing that it was their belief that, as the government’s case-in-chief unfolded, there was more than ample evidence of this, including the testimony as to the Flexeril pills and the suicide note. They were concerned that cross-examination of Dr. Raisani might well have produced adverse testimony, including the disclosure that appellant had told the sanity board that he was not in the house, and that, at least part of what may have contributed to Lori’s suicidal ideation was appellant’s having recently attempted to force her to participate in anal sex. In addition, under the accident theory of the case, it was essentially conceded that Lori had not, in fact, committed suicide. While not as inevitable as, say, the decision to go with the accident defense, not appearing to unnecessarily denigrate a murder victim is entirely defensible. The military judge, after conducting an exhaustive post-trial hearing, found that this decision was fully discussed with appellant, and he agreed to it. Under the circumstances, therefore, it was well within the deference we afford defense counsel in the conduct of a trial. See United States v. Brothers, 30 MJ 289, 291 (CMA1990).
The decision not to put on any favorable character testimony following the government’s case in chief was also not unreasonable. Counsel knew that “did you know, have you heard” questions, including the allegation of forced anal sex, appellant’s expression of satisfaction to the AFOSI after his wife’s death, his feeling of “arrogance” when he saw Jeanette at the auditorium in the immediate aftermath of the killing, evidence of recent bruising on Lori’s body, and other similar indicia, could nullify any help offered by character evidence, and might well prove disastrous. This, too, according to the findings of the judge, was comprehensively discussed with the appellant before the decision was made to rest, and met with his approval.
Unpub. op. at 9,1996 WL 75832.
I also vote to affirm the decision of the lower court.